DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on January 22, 2021, is acknowledged by the examiner.
Allowable Subject Matter
Claims 2-5, 7-11, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bloom et al. (US PG PUB 2004/0084097, hereinafter “Bloom”).
Regarding Claim 1, Bloom discloses a mixer faucet (10, fig. 1 illustrates a mixer faucet; fig. 3 illustrates the cartridge 12) comprising: a fixed valve body (18); and a movable valve body (16), wherein the fixed valve body includes a hot water supply hole (78), a cold water supply hole (82), a drain hole (84), a first sliding surface (86) on which the movable valve body slides, and a lubricant retention portion (92, ann. fig. 11 illustrates 4 lubrication retention portions) adjacent to the first sliding surface, the movable valve body includes a second sliding surface (98) that is configured to slide on the first sliding surface and a hot-and-cold water mixer recess (102), at least a part of the lubricant retention portion is provided in: (a) a circumferentially extended region (ann. fig. 11) of the hot water supply hole; and (b) a circumferentially extended region (ann. fig. 11) of the cold water supply hole, in the circumferentially extended region of the hot water supply hole, only the first sliding surface is present between the hot water supply hole and the lubricant retention portion (illustrated in ann. fig. 11), and in the circumferentially extended region of the cold water supply hole, only the first sliding surface is present between the cold water supply hole and the lubricant retention portion(illustrated in ann. fig. 11).

    PNG
    media_image1.png
    393
    696
    media_image1.png
    Greyscale

BLOOM – ANNOTATED FIGURE 11
Regarding Claim 6, Bloom discloses a mixer faucet (10, fig. 1 illustrates a mixer faucet; fig. 3 illustrates the cartridge 12) comprising: a fixed valve body (18); and a movable valve body (16), wherein the fixed valve body includes a hot water supply hole (78), a cold water supply hole (82), a drain hole (84), a first sliding surface (86) on which the movable valve body slides, and a lubricant retention portion (92, ann. fig. 11 illustrates 4 lubrication retention portions) adjacent to the first sliding surface, the movable valve body includes a second sliding surface (98) that is configured to slide on the first sliding surface and a hot-and-cold water mixer recess (102), the lubricant retention portion includes a narrow portion whose width is locally reduced (ann. fig. 11 illustrates the ends of the lubricant retention portion has rounded edges which are considered as the narrow portions), and the narrow portion extends downward from the first sliding surface.
Regarding Claim 12, Bloom discloses in a water discharge state, the hot-and-cold water mixer recess does not overlap the lubricant retention portion (para 0031 “ As the faucet handle is moved to the on position, the recess 102 begins to overlap one or both of the inlet openings 78, 82, providing a cold water passage and/or a hot water passage from the inlet openings 78, 82 to the outlet opening 84. As in conventional single control valves, the amount of hot and cold water is controlled by the lateral position of the handle.”).
Regarding Claim 13, Bloom discloses in an entire movable range of the movable valve body, the hot-and-cold water mixer recess does not overlap the lubricant retention portion (para 0031 “ As the faucet handle is moved to the on position, the recess 102 begins to overlap one or both of the inlet openings 78, 82, providing a cold water passage and/or a hot water passage from the inlet openings 78, 82 to the outlet opening 84. As in conventional single control valves, the amount of hot and cold water is controlled by the lateral position of the handle.”).
Regarding Claim 14, Bloom discloses the lubricant retention portion includes a first lubricant retention portion (ann. fig. 11) and a second lubricant retention portion (ann. fig. 11), and the first lubricant retention portion and the second lubricant retention portion are not connected to each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753